DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 2/3/2022. 
Claims 104, 107-114 and 117-133 are pending. 
The instant application claims priority to U.S. provisional application 63/017,148 filed 4/29/2020.

Information Disclosure Statement
An IDS filed 2/3/2022 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frederich Laub on 2/18/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 104. (Currently Amended) A nucleic acid molecule comprising a nucleotide sequence, which encodes a miniaturized dystrophin polypeptide comprising a modified spectrin repeat 16 (R16) domain, wherein a part of the R16 domain is replaced by a corresponding part of a spectrin repeat 2 (R2) domain, and wherein the miniaturized dystrophin polypeptide comprises an amino acid sequence at least about 98% identical to the amino acid sequence set forth as SEQ ID NO: 83.

Claim 110. (Currently Amended) The nucleic acid molecule of claim 109, which further comprises a first inverted terminal repeat (ITR) and a second ITR both from adeno- associated virus (AAV).

Claim 114. (Currently Amended) A recombinant adeno-associated virus (rAAV) vector particle comprising an AAV capsid and a nucleic acid molecule comprising a nucleotide sequence, which encodes a miniaturized dystrophin polypeptide comprising a modified a part of a R16 domain, wherein a part of the R16 domain is replaced by a corresponding part of a R2 domain, and wherein the miniaturized dystrophin polypeptide comprises an amino acid sequence at least about 98% identical to the amino acid sequence set forth as SEQ ID NO: 83.

Claim 120. (Currently Amended) The rAAV vector particle of claim 119, wherein the nucleic acid molecule further comprises a first ITR and a second ITR both from AAV.

Claim 127. (Currently Amended) A rAAV vector particle comprising an AAV capsid and a nucleic acid molecule comprising a nucleotide sequence comprising in order a C5-12(T) promoter having the nucleotide sequence set forth as SEQ ID NO: 109, an SV40 intron having the nucleotide sequence set forth as SEQ ID NO: 110, a coding sequence for a miniaturized dystrophin polypeptide having the nucleotide sequence set forth as SEQ ID NO: 111, a 3’ UTR having the nucleotide sequence set forth as SEQ ID NO: 112, and a polyA sequence having the nucleotide sequence set forth as SEQ ID NO: 113, wherein the nucleic acid molecule further comprises a first ITR and a second ITR both from the genome of AAV2 flanking the nucleotide sequence, and wherein the AAV capsid is from AAV8 or AAV9.

Conclusion
The claims have been renumbered in the following order: 104, 107, 108, 109, 110, 111, 112, 113, 114, 117, 118, 119, 120, 121, 125, 126, 122, 123, 124, 127, 128, 130, 132, 129, 131, 133.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633